                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                    5:16-CV-889-D

OPTIMA TOBACCO CORP., a Florida                 )
corporation,                                    )
                                                )
               Plaintiff,                       )
                                                )
               V.                               )                     ORDER
                                                )
U.S. FLUE-CURED TOBACCO                         )
GROWERS, INC. and UETA, INC.,                   )
                                                )
               Defendants.                      )


       This case comes before the court on two motions (D.E. 95, 103) filed by defendants U.S.

Flue-Cured Tobacco Growers, Inc. and UETA, Inc. (collectively "defendants") and unopposed

by plaintiff Optima Tobacco Corporation ("plaintiff') to seal certain materials filed in support of

defendants ' motions for summary judgment (D.E. 90, 92). The motions to seal are supported by

memoranda. See D.E. 96, 104. For the reasons set forth below, the court will allow the motions

to seal in part and deny them in part.

                                         DISCUSSION

       The Fourth Circuit has directed that before sealing publicly filed documents the court

must determine if the source of the public' s right to access the documents is derived from the

common law or the First Amendment. Doe v. Public Citizen, 749 F.3d 246, 265-66 (4th Cir.

2014); Stone v. Univ. of Md. , 855 F.2d 178, 180 (4th Cir. 1988). The common law presumption

in favor of access attaches to all judicial records and documents, whereas First Amendment

protection is extended to only certain judicial records and documents, for example, those filed in

connection with a summary judgment motion.          Doe, 749 F.3d at 267.     Here, as noted, the
materials sought to be sealed were filed in connection with defendants' motions for summary

judgment, and therefore the right of access at issue arises under the First Amendment. Rushford

v. New Yorker Magazine, 846 F.2d 249, 252-53 (4th Cir. 1988).

        While the presumption of access under the common law is not absolute and its scope is a

matter left to the discretion of the district court, "[ w]hen the First Amendment provides a right of

access, a district court may restrict access 'only on the basis of a compelling governmental

interest, and only if the denial is narrowly tailored to serve that interest. "' Virginia Dep 't of

State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004). The burden of establishing

the showing necessary to overcome a First Amendment right of access falls upon the party

seeking to keep the information sealed.      Id.       Specific reasons must be presented to justify

restricting access to the information. Id. (citing Press-Enterprise Co. v. Superior Court, 478

U.S.1 , 15 (1986) ("The First Amendment right of access cannot be overcome by [a] conclusory

assertion")).

        Here, this case arises from the alleged breach of a manufacturing agreement between the

parties, which operate in an extremely competitive business. The manufacturing agreement

contains a confidentiality provision and relates to confidential and proprietary business

information. A consent protective order was entered in this case to maintain the confidentiality

of information produced during discovery. Consent Prot. Ord. (D.E. 85). With consent of

plaintiff, defendants seek to seal legal memoranda and other materials filed in connection with

their motions for summary judgment that they contend are competitively sensitive and non-

public and contain information about pricing costs, commissions, and territory provisions.

        Defendants have demonstrated that the materials attached to their summary judgment

motions (D.E. 91; D.E. 91-2 through 91-79; D.E. 97; D.E. 97-2 through 97-5 ; D.E. 100; D.E.



                                                   2
100-2 through 100-3) contain confidential business information that is subject to protection

under a confidentiality provision in the manufacturing agreement and consent protective order in

this case, is not generally available to the public, and does not bear importance to any public

matters. Based on this showing, the court finds that the presumption of access to the attached

materials has been overcome. Wolfe v. Green, No. 2:08-1023 , 2010 WL 5175165, at *2 (S.D.

W. Va. 15 Dec. 2010) (holding First Amendment right of access overridden with respect to

proposed redactions that included personal financial information).

       Conversely, defendants have not demonstrated that the memoranda of law filed in

support of and opposition to the summary judgment motions (D.E. 91-1, 93 , 97-1 , 100-1 , 102)

need to be sealed in their entirety and are not amenable to redaction to protect the confidential

information contained therein. See Cochran v. Volvo Grp. NA. , LLC, 931 F. Supp. 2d 725,

(M.D.N.C. 2013) (denying motion to seal entire memorandum of law but ordering parties to file

redacted version to protect sensitive information). Notably, the memoranda filed in support of

defendants ' previously filed motions to dismiss were not filed under seal and contain similar

information.   See D.E. 20, 30, 32, 34. Because of their importance to the case, sealing the

memoranda in their entirety is not warranted. See Knight v. Manufacturers & Traders Trust Co.,

84 F. Supp. 3d 436, 446 (D. Md. 2015) ("[T]his 'already strong presumption of access is further

strengthened when a document directly affects an adjudication, such as a complaint in a motion

to dismiss proceeding, as is the case here. "' (quoting Tobacco Tech., Inc. v. Taiga Int'l. NV. , No.

CCB-06-563 , 2007 WL 172524, at *1 (D. Md. 17 Jan. 2007))).

       In addition, the public must be given notice of a request to seal and a reasonable

opportunity to challenge it. In re Knight Publishing Co. , 743 F.2d at 235. Here, the motions to




                                                  3
seal were filed on 30 November 2018 and 4 January 2019. No opposition to the motions has

been filed despite a reasonable opportunity to do so.

       Finally, the court is obligated to consider less drastic alternatives to sealing, and where a

court decides to seal documents, it must "state the reasons for its decision to seal supported by

specific findings and the reasons for rejecting alternatives to sealing in order to provide an

adequate record for review." Id. Because, as discussed, the materials attached to the summary

judgment motion contain confidential information not generally available to the public and not

bearing importance to public matters, the court finds that alternatives to sealing them do not exist

at the present time. The portion of defendants' motions seeking to seal these documents (D.E.

91; D.E. 91-2 through 91-79; D.E. 97; D.E. 97-2 through 97-5; D.E. 100; D.E. 100-2 through

100-3) will therefore be allowed.

       The court is not persuaded, however, that redaction is not a suitable alternative to sealing

the memoranda in their entirety. Accordingly, the portion of the motions seeking the sealing of

the memoranda will be denied. The memoranda shall remain under seal, but the parties must file

a proposed redacted version of them or file them as a publicly filed document, as set forth below,

if they wish the memoranda to be considered in connection with the summary judgment motions.

                                         CONCLUSION

       For the foregoing reasons, IT IS ORDERED that defendants' motions (D.E. 95, 103) to

seal are ALLOWED IN PART and DENIED IN PART as follows:

        1.     The portion of defendants ' motions seeking the sealing of materials attached to

their motions for summary judgment (D.E. 91; D.E. 91-2 through 91-79; D.E. 97; D.E. 97-2

through 97-5; D.E. 100; D.E. 100-2 through 100-3) are ALLOWED, and the Clerk shall retain

these materials under permanent SEAL.



                                                 4
       2.     The Clerk shall retain the copies of the unredacted memoranda (D.E. 91-1 , 93 , 97-

1, 100-1, 102) under permanent seal in accordance with Local Civil Rule 79.2, E.D.N.C.

       3.     The portion of defendants ' motions seeking the sealing of the memoranda is

DENIED.

       4.     If defendants wish to have the memoranda considered by the court in connection

with their summary judgment motions, they shall file by 30 August 2019 either (1) a proposed

redacted version of each of the memoranda, accompanied by a motion to seal, or (2) the

unredacted memoranda as a public document.

       This "2X>day of August 2019.


                                            J
                                            United States Magistrate Judge




                                                5
